Citation Nr: 9903796	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  91-50 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral tight heel 
cords.


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Esq.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had a period of active duty from July to December 
1980; he also served on Active Duty for Training (ADT) 
beginning in January 1986, and was discharged in January 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Indianapolis, Indiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  By way of 
history, in a decision dated in May 1994, the Board denied 
service connection for bilateral tight heel cords.  The 
veteran appealed that determination to the United States 
Court of Veterans Appeals (Court).  In May 1996, the Court 
remanded the case to the Board for another decision, 
consistent with matters raised in its Order.  Thereafter, the 
Board remanded the veteran's claim to the RO for further 
development.  As such has now been completed, to the extent 
possible, the veteran's case is ready for disposition.

The Board notes that in a statement dated in March 1992, the 
veteran requested a personal hearing in connection with his 
claim.  However, in a signed statement received in 
December 1993, he withdrew his hearing request.  
See 38 C.F.R. § 20.704(e) (1998).

Also, in a letter dated in July 1995, the Board informed the 
veteran that two former employees of the Board may have 
tampered with records contained in some veterans' claims 
files during and after June 1988; that his appeal had been 
handled by one of those employees; that based on a review of 
records at the Board, it appeared that there had been no 
tampering with his file; and that he had the right to inspect 
the claims files to independently determine whether his 
claims file had been subject to tampering and the right to 
submit additional evidence.  An outline of his rights and 
procedures for additional action were included.  He did not 
respond to that correspondence with any request to review his 
file or to submit additional evidence.  Moreover, after 
careful scrutiny, it does not appear that any documents 
contained in the claims file have been altered or removed.  
As there is no evidence of any compromise of the integrity of 
the record on appeal, and the veteran has not submitted any 
additional evidence, the case may properly be considered and 
decided by the Board herein.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that although he had been treated for 
bilateral club feet prior to military duty in 1986, he first 
experienced problems with heel tightness as a result of 
physical training in 1986.  In any case, he argues that any 
pre-existing problem was permanently aggravated as a result 
of service training in 1986, warranting service connection.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to service connection for 
bilateral heel cord tightness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence shows that bilateral 
heel cord tightness pre-existed the veteran's service.

3.  The competent and probative evidence of record shows that 
the pathology underlying the veteran's bilateral heel cord 
tightness underwent no permanent increase in severity as a 
result of military service.

CONCLUSION OF LAW

Pre-existing bilateral heel cord tightness was not aggravated 
by military service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1978, the veteran underwent examination in 
connection with the Air Force Reserve Officer Training Corps.  
On a report of medical history completed at that time he 
indicated "YES" to having or having had foot trouble; the 
examining physician noted a history of bilateral, congenital 
club foot, treated in childhood with braces and exercises, 
without difficulty.  In October 1979, the veteran was 
examined in connection with active missile duty.  The report 
of medical examination indicates that the veteran had 
moderate tenderness and a mild deformity of the left fifth 
metatarsal at that time.  On the accompanying report of 
medical history the examining physician noted a history of a 
club foot at age two, treated for one year with a cast and 
also treated with a brace.  The veteran served on active duty 
from July to December 1980.  No discharge examination is of 
record from that period.

The veteran was called to a period of ADT in January 1986.  
In March 1986 he complained of problems with extremely tight 
heel cords rendering him unable to perform physical training 
on a regular or extended basis.  A Medical Examination Board 
(MEB) was conducted in May 1986.  At that time the veteran 
gave a history of being treated for a clubfoot deformity as 
an infant and wearing braces as a child.  He reported having 
had chronically tight heel cords that prevented him from 
being active as a child.  The veteran stated that his prior 
service, a short period of active duty and then service in 
the inactive Reserves, did not require him to be physically 
active.  He complained of heel pain in connection with field 
duties performed during ADT.  Physical examination revealed 
bilateral heel cord tightness, without significant heel cord 
tenderness.  On standing the veteran was unable to touch his 
right heel to the ground; the left foot did touch the ground.  
The right ankle lacked two degrees of dorsiflexion.  There 
was evidence of a mild residual metatarsus adductus of the 
right foot.  Examination also revealed a callus pattern 
showing the veteran to be walking on the balls of his feet.  
The examining physician determined that the veteran was 
unable to run normally striking the heel and that there was 
evidence of chronic pain with any strenuous activity.  The 
veteran was determined unfit for continued service.  The 
report of the MEB shows a diagnosis of congenital heel cord 
tightness, determined to have existed prior to service and to 
not have been permanently aggravated as a result of service.  
In July 1986 the veteran was given a permanent physical 
profile of L4.  (In a physical profile block on an 
examination report, there are six categories (P, U, L, H, E, 
S).  The "L" stands for lower extremities.  An individual 
having a numerical designation of "1" under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment.  
See Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 
35 (Feb. 9, 1987); see also Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992); Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991)).  The veteran was discharged as unfit for 
military service in January 1987. 

The veteran later requested that his discharge status be 
changed to a medical discharge, contending that his pre-
existing foot disorder had been aggravated by his ADT duties.  
In June 1989, the Army Board for Correction of Military 
Records (ABCMR) met to consider the veteran's request.  That 
report recites a history whereby the veteran's case was 
referred to the Physical Disability Agency (PDA) upon 
recommendation of the Office of the Surgeon General and that 
the PDA referred the veteran's case to a Physical Evaluation 
Board (PEB).  The ABCMR report cites the PEB as concluding 
that at discharge the veteran had been unfit for service by 
reason of physical disability, congenital heel cord 
tightness, opined to have existed prior to service and to 
have been aggravated by service.  In October 1989, the 
veteran's discharge status was changed to discharge by reason 
of disability.

In April 1990, the veteran applied for VA compensation 
benefits for his bilateral heel disorder.

In July 1990, the RO received records of private medical 
treatment, to include evaluation of the veteran's heel 
complaints.  In September 1986, P.S., M.D., noted that the 
veteran had a tight heel cord residual with associated pain 
from an old clubfoot deformity from childhood.  The veteran 
did not have full dorsiflexion of his right foot and was just 
barely able to dorsiflex his left foot to neutral.  Dr. P.S. 
noted that the veteran gave a history of not having had too 
much difficulty with his heel cord tightness until vigorous 
training in the Army Reserves that resulted in increased 
tightness and pain.  The impression was residual from 
clubfoot deformity in both feet, with shortened 
musculotendinous units in both heel cords.  The veteran was 
referred for physical therapy.  An entry dated in November 
1986 indicates that the veteran's was improving with physical 
therapy.  

A private record dated in June 1988 shows that the veteran 
complained of bilateral leg and foot pain, without swelling.  
A record dated in June 1989 indicates that he complained of 
bilateral leg pain and foot swelling of one week's duration.  
An entry dated in July 1989 notes that the leg pain was 
resolving.

X-rays taken in September 1990 by the VA showed normal 
ankles.  At that time the veteran presented for outpatient 
evaluation complaining of chronic, bilateral ankle pain.  He 
reported having obtained some relief with physiotherapy.  He 
stated that running aggravated his recurrent pain and 
swelling.  Physical examination revealed the veteran to be 
ambulatory and in no acute distress.  There was no evidence 
of swelling, deformity, crepitation or tenderness of either 
ankle.  There was mild pain of both ankles with dorsiflexion.  
The veteran evidenced some pain when walking on his heels.  
The diagnosis was tight heel cord syndrome.

In a decision dated in October 1990, the RO denied service 
connection for bilateral tight heel cords; the veteran 
appealed.  In his substantive appeal, received in January 
1991, he reported that although he had a pre-existing 
disorder, club foot, such did not include any problems with 
his heel cords.  He stated that prior to his duty in 1986 he 
was able to run, but that thereafter, he suffered from pain 
in the back of his legs and that his disability increased as 
a result of service.  

In June 1993, the veteran presented for VA evaluation of his 
heels.  He complained of pain in the lateral aspect of his 
heels, ankles and calves, especially with walking, weather 
changes or increased activity.  Physical examination revealed 
him to have "quite tight heel cords."  He was able to 
dorsiflex only to five degrees.  There was no evidence of 
instability or real tenderness around the ankles.  The 
examiner noted that the veteran had tenderness of the 
perineal tendons, right greater than left.  The impression 
was that the veteran had residual problems secondary to tight 
heel cords, with some spasticity stated to possibly be more 
of a neuromuscular problem.  The examiner indicated that the 
veteran had some perineal tendonitis at that time.  Ankle x-
rays were normal.  

In August 1993, the veteran presented for VA examination.  
Bilateral ankle and foot x-rays were normal.  The examiner 
noted that the veteran had a history of bilateral clubbed 
feet at birth, treating with casting and without operative 
procedures.  The veteran stated that he experienced pain and 
weakness in his calves down into his heels with physical 
training in the military and stated that his symptoms 
"haven't changed much currently."  Examination revealed 
classic residuals of bilateral talipes equinovarus.  The 
veteran showed right foot dorsiflexion to five degrees in 
neutral; his right heel did not touch the floor when 
standing.  Both heels had calcaneal varus deformities.  There 
was no obvious limp.  There were no localized tender points.  
There was more of an adducted forefoot on the left than on 
the right.  The examiner stated that there were no 
callosities to suggest that such was of any consequence.  The 
examiner opined that the veteran's residuals from bilateral 
talipes equinovarus had not increased beyond its normal 
progression during service.  The examiner indicated that that 
conclusion was supported by "the natural history of talipes 
equinovarus and noting either that the patient had obvious 
excellent care for his deformity, these changes that are 
consistent with the congenital deformity in the beginning."

In a decision dated in May 1994, the Board denied the 
veteran's claim.  The veteran appealed to the Court, 
resulting in a remand for a new decision.  Thereafter, in a 
remand dated in September 1996, the Board requested the 
veteran for information and release relevant to medical 
records of pre-service treatment for his feet.  The Board 
also requested that further VA examination be accomplished.  
A review of the file shows that in October 1996 the RO 
requested the veteran to identify pre-1986 medical treatment 
for his feet; he did not respond.  

In February 1997, the veteran presented for VA examination.  
He gave a history of heel cord injury while on duty between 
January and May 1986.  He complained of being able to run 
before, but not after, that period of service.  The VA 
examiner stated that the amount of the veteran's heel cord 
tightness did not progress between the time of examination in 
1986 and 1993.  The examiner continued to state that "[i]t 
is almost certain that the patient's tight heel cords existed 
as a result of his congenital bilateral talipes equnovarus 
(sic), club foot.  It is almost certain that he had heel 
cords before he entered the service.  It is equally certain 
that the patient's heel cord tightness would not have been 
exacerbated by increased physical activity or physical 
training required by service in the military.  It also (sic) 
equally certain that the patient would not have been 
pridisposed (sic) to a disabling injury because of tight heel 
cords he had on entrance to the military.  It is very 
unlikely that he would have disabling damage to his heel 
cords as a direct result of physical training while in active 
duty at Fort Benjamin Harrison.  Also, it is almost certain 
that the patient would not have aggravation of the normal 
residuals of club feet just because of increased physical 
activity required by the military."

In June 1997, a different VA examiner reviewed the veteran's 
claims file and noted that it was well-documented that the 
veteran had had a congenital bilateral clubfoot.  The 
examiner defined such as a "congenital deformity which 
includes tight heel cords.  Again this is a congenital 
problem and is usually not resolved in childhood and leaves 
all people essentially with clubfoot with tight heel cords."  
The examiner noted that multiple examinations from 1986 
through 1993 showed no change in the tightness of the 
veteran's heel cords and that there was no known literature 
to show that any activity would cause the heel cords to 
shorten, and "in actuality his activity in the service would 
tend to give him more range of motion and loosen his heel 
cords up, if anything."


II.  Pertinent Laws and Regulations

The term "active military, naval, or air service" includes 
active duty, any period of ADT during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 
3.6(a), (d) (1998).  Regulations define ADT as "[f]ull-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  See 38 C.F.R. § 3.6(c), (d) (1998). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  There are medical principles so 
universally recognized as to constitute clear and 
unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 
5 Vet. App. 163 (1993).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107; he has presented a claim which is 
plausible based on all the evidence.  The Board is also 
satisfied that all relevant and available facts have been 
properly developed.  The veteran has been examined by the VA 
in connection with his claim and has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Consistent with the Board's September 1996 remand, 
the RO specifically requested the veteran to identify medical 
evidence of pre-1986 treatment or evaluation for his 
bilateral foot/ankle/heel disorder, or any other relevant 
evidence.  That request was sent to the veteran's address of 
record and there is no indication that he did not received 
such correspondence.  The veteran did not respond by 
identifying or submitting any additional evidence.  The Court 
has held that "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The VA has also examined the veteran in connection with his 
appeal and afforded him opportunity to present argument in 
support of his claim.  The Board thus finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board first notes that the report of examination 
conducted in October 1979, prior to the veteran's initial 
entry onto active duty from July to December 1980, although 
including notation of a history of club feet, is negative for 
specific notation of any heel complaints, or findings of any 
heel abnormality.  No discharge examination report from the 
veteran's active duty period is of record.  Nor do available 
service medical records include any report of medical 
examination or history dated more proximately to the 
veteran's entrance onto ADT in January 1986.  Assuming that 
such is sufficient to warrant application of the presumption 
of soundness at service entry in the veteran's favor with 
respect to a bilateral heel cord disorder, the existing 
record nevertheless contains clear and unmistakable evidence 
that the veteran's bilateral tight heel cords pre-existed his 
service, particularly his entrance onto ADT.  First, the 
Board finds credible and probative the veteran's own 
statements, offered in connection with medical evaluation in 
service in March 1986, that he had experienced problems with 
his heels as a child, resulting in a restricted ability to 
run.  Also, based on examination and consideration of the 
veteran's history of club feet and prior heel problems an MEB 
conducted in 1986 concluded that the veteran's heel problems 
pre-existed service.  Finally, multiple competent VA medical 
professionals, to include VA examiners in June 1993, and in 
February and August 1997, have opined that the veteran's heel 
cord tightness is residual and thereby part of his congenital 
club feet, which was diagnosed and treated in childhood.  The 
only evidence negating the conclusion that bilateral heel 
cord tightness pre-existed the veteran's service is the 
veteran's own statements offered in connection with his 
appeal; in connection with his claim for VA benefits he has 
asserted that he experienced heel cord problems as the result 
of injury and/or duties during his period of ADT and that 
prior to such period he had been able to run without problem.  
In that respect the Board notes that the veteran's later 
statements, made in connection with a claim for benefits, are 
in contradiction to earlier statements made in connection 
with in-service treatment and as such are less credible and 
of less probative value.  In any case, the veteran in this 
case has not been shown to possess any medical knowledge to 
render him competent to provide an opinion as to the onset or 
etiology of bilateral heel cord tenderness sufficient to 
outweigh the competent opinions cited above.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
competent and probative evidence clearly and unmistakably 
shows that bilateral heel cord tightness existed prior to his 
service.

Next, the Board will discuss whether the pathology underlying 
pre-existing, bilateral heel cord tightness underwent a 
permanent increase in severity as a result of the veteran's 
service.  Despite his argument, there is no service evidence 
to indicate that he suffered any actual injury such as a fall 
during his period of ADT.  The veteran otherwise argues that 
his requirement to participate in physical training during 
ADT aggravated his heel cord disorder.  He and his 
representative cite the ABCMR conclusion that the veteran was 
determined unfit for duty and assigned a permanent L4 profile 
at discharge as indicative of aggravation.  The veteran's 
reason for military discharge was changed to reflect medical 
discharge based on such rationale.  The Board does not herein 
dispute the veteran's assigned profile or the determination 
of unfitness precipitating his discharge.  Such are well-
documented by the record.  However, the Board notes that the 
existing record does not contain any competent medical 
evidence indicative of the status of the veteran's heels 
proximate to his entry onto ADT in January 1986.  The ABCMR 
conclusion appears to be based on acceptance of his history, 
offered post-service, that prior to January 1986 his heels 
were asymptomatic.  The Court has specifically held that the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Although post-service the veteran sought treatment for lower 
extremity complaints, the record reflects that the veteran's 
complaints were of a fluctuant nature.  For example, 
immediately after service the veteran was referred for 
physical therapy for his heels; an entry dated in November 
1986 indicates improvement with therapy.  Also, in June 1989, 
the veteran complained of increased leg pain and foot 
swelling; such was shown to be resolving in July 1989.  See 
Hunt, supra.

Of great probative value in this case is the fact that, 
contrary to the ABCMR, the claims file contains the report of 
MEB and reports of multiple VA examinations all containing 
competent opinions that the veteran's bilateral heel cord 
disorder was not aggravated by service.  The MEB based its 
conclusion on the extant service records, which include a 
report of examination showing heel cord tightness without 
significant heel tenderness and containing the veteran's own 
reported history of childhood heel problems affecting his 
physical activity.  

At the time of VA examination in August 1993, the veteran 
stated that his heel symptoms "haven't changed much 
currently."  Findings were consistent with prior 
examinations, showing some decreased right foot dorsiflexion, 
left forefoot adduction and complaints of pain.  That VA 
examiner specifically stated that the veteran's heel 
residuals had not increased beyond the normal progression 
during service, citing as support the "natural history" of 
the veteran's problem and the consistency of the shown 
residuals with his congenital problem.  

The veteran's representative has expressed dissatisfaction 
with the medical reasons and bases offered by the August 1993 
VA examiner.  The Board notes that that examiner offered as 
support his competent medical assessment based on evaluation 
and consideration of accepted medical principles.  
Nevertheless, the claims file contains other competent 
medical evidence consistent with that opinion.  Specifically, 
in February 1997 a VA examiner noted that there had been no 
progression in heel cord tightness between 1986 and 1993 and 
opined that "[i]t is equally certain that the patient's heel 
cord tightness would not have been exacerbated by increased 
physical activity or physical training required by service in 
the military.  It also (sic) equally certain that the patient 
would not have been pridisposed (sic) to a disabling injury 
because of tight heel cords he had on entrance to the 
military.  It is very unlikely that he would have disabling 
damage to his heel cords as a direct result of physical 
training while in active duty at Fort Benjamin Harrison.  
Also, it is almost certain that the patient would not have 
aggravation of the normal residuals of club feet just because 
of increased physical activity required by the military."  
That examiner cited review of the veteran's complete chart.  
In effect his opinion points to the conclusion that any 
increase in heel symptomatology shown in March 1986 was 
natural and consistent with the residuals of pre-existing, 
bilateral club feet.  The representative again expressed 
dissatisfaction for the reasons and bases offered therein.  
Thus, in August 1997, another VA examiner also reviewed the 
claims file and concluded that the veteran's symptoms were 
the result of a congenital problem.  That examiner cited the 
lack of medical principles to support a finding that any 
service activity would cause the veteran's underlying 
pathology, i.e., shortened and thus tight heel cords, to 
shorten more.  In fact, the August 1997 examiner stated the 
opposite, indicating that, if anything, the veteran's in-
service activities would serve to loosen his heel cords and 
afford him a greater range of motion.

The Board, although acknowledging the finding of the ABCMR, 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim.  Greater weight may 
be placed on one physician's opinion than another's depending 
on factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  In this case, multiple VA 
examiners, with access and review of the veteran's complete 
record, have considered both his reported history and the 
clinical documentation in the file and, with reference to 
accepted medical principles, have concluded that his 
bilateral heel cord disorder was not aggravated by service.  
Rather, those physicians have indicated that the veteran's 
symptoms are consistent with the residuals naturally shown in 
an individual previously treated for club feet.  The 
physicians have provided reasons of medical likelihood that a 
person with congenital club foot in childhood would develop 
lasting heel cord tightness, and have also set out the 
unlikelihood of aggravation of the underlying pathology by 
reason of physical activity.  The ABCMR conclusion, cited by 
the veteran and the representative as in opposition to the 
above, appears to rely solely on the fact that the veteran 
was symptomatic and determined unfit at service discharge and 
is the only competent evidence concluding that the veteran's 
disability was aggravated.  Significantly, the MEB, held 
during service, is consistent with the findings of the VA 
examiners cited herein above.  

In conclusion, the Board has weighed the medical evidence of 
record and the veteran's own history.  The most probative 
evidence consists of the MEB report, which includes 
recitation of physical examination, and the multiple post-
service examination reports containing findings and 
conclusions similar to those shown in the MEB.  The only 
contradictory evidence is the report of the ABCMR and the 
veteran's own assertions.  As indicated above, the veteran is 
not competent to provide the requisite medical opinion in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the preponderance of the evidence is against a 
finding that the pathology underlying the veteran's bilateral 
heel cord tightness underwent a permanent increase in 
severity as a result of service, his claim is denied.  
38 C.F.R. §§ 3.303, 3.304(b), 3.306(a).


ORDER

Service connection for bilateral tight heel cords is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 16 -


